United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Madawaska, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1418
Issued: October 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 16, 2015 appellant filed a timely appeal from a January 12, 2015 merit decision
and a March 9, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a traumatic
injury in the performance of duty; and (2) whether OWCP properly denied appellant’s request
for reconsideration without a merit review of his claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board is precluded from considering the evidence as it was
not before OWCP at the time of its decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 7, 2014 appellant, then a 51-year-old customs officer, filed a traumatic
injury claim (Form CA-1), alleging that on September 7, 2014 he injured his right forearm
during a secondary vehicle inspection. He contended that, while reaching into the bed of a
pickup truck, “something sprang” on his forearm causing pain. Appellant did not stop work.
The employing establishment issued a Form CA-16 on September 12, 2014 to provide
necessary medical treatment. The attending physician’s side of the form report was undated.
Brad Schmeling, a physician assistant, diagnosed muscle strain and checked a box “yes” that the
condition was caused or aggravated by appellant’s employment. Mr. Schmeling related that
appellant developed pain while moving a tire in the back of a pickup truck. He further noted that
x-rays of the right elbow were negative for fracture and that appellant could return to light duty
immediately.
Appellant was seen by Dr. Walter Doerfler, a Board-certified family practitioner. In a
report of September 12, 2014, he was discharged with instructions for care of a ligamentous
strain and muscle strain and was provided work restrictions through September 16, 2014.
A September 16, 2014 referral form from Heather Stevens, a nurse practitioner,
diagnosed appellant with epicondylitis and referred him for physical therapy. The record
contains several reports from a physical therapist documenting appellant’s treatment.
In a December 10, 2014 letter, OWCP informed appellant that the evidence of record did
not establish his claim. It requested that he provide a medical report with a physician’s
explanation of how employment caused or aggravated a medical condition. OWCP specified
that medical evidence must be submitted by a qualified physician, and that nurse practitioners
and physician assistants were not considered physicians under FECA.
On January 12, 2015 OWCP denied appellant’s claim finding that appellant had failed to
provide a medical report containing a physician’s opinion, supported by a medical explanation,
as to how work factors caused or aggravated a diagnosed condition.
Appellant requested reconsideration on February 6, 2015. In a statement, he maintained
that he suffered a work-related injury on September 7, 2014.
OWCP received a physical therapist reports, dated September 23, October 3, 27, and 29,
and November 5, 2014. It also received documents previously of record.
On March 9, 2015 OWCP denied appellant’s request for reconsideration finding that the
evidence was insufficient to warrant merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA must establish the essential elements of
his or her claim by the weight of reliable, probative, and substantial evidence,3 including that he
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

2

or she is an employee within the meaning of FECA and that he or she filed his or her claim
within the applicable time limitation.4 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion must
include a physician’s opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant reached into a truck to move a tire on September 7, 2014.
The Board finds, however, that appellant has not offered medical evidence establishing that a
diagnosed condition caused or aggravated his employment incident.
In a September 12, 2014 report, Dr. Doerfler discharged appellant with care instructions
for ligamentous strain and muscle strain. However, he did not provide any opinion on the cause
of appellant’s condition. Medical evidence that does not provide any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.8

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Jaja K. Asaramo, 55 ECAB 200 (2004).

3

Appellant also submitted evidence from a nurse practitioner, physical therapist, and
physician assistant. This evidence is insufficient to establish appellant’s claim as the persons
completing the reports do not qualify as physicians under FECA.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.10 Where the request for reconsideration fails to meet at least one of these
standards, OWCP will deny the application for reconsideration without reopening the case for
review of the merits.11
ANALYSIS -- ISSUE 2
OWCP denied appellant’s traumatic injury claim, finding that the medical evidence did
not establish a diagnosed condition causally related to his employment. Appellant requested
reconsideration and on March 9, 2015 OWCP denied appellant’s reconsideration request.
The Board finds that OWCP correctly denied appellant’s reconsideration request. In
support of his request, appellant submitted that he had suffered a work-related injury on
September 7, 2014. He did not, however, advance a relevant legal argument not previously
considered, or show that OWCP erroneously applied or interpreted a specific point of law.
Appellant submitted several physical therapy reports which were previously of record.
These reports are not medical evidence as they were prepared by a physical therapist and they do
not constitute probative medical evidence.12
Other documents submitted with the
reconsideration request are not relevant because they were previously considered by OWCP.13

9

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See
L.B., Docket No. 13-1253 (issued September 18, 2013) (physicians assistants, physical therapists, and nurse
practitioners do not qualify as physicians under FECA and, therefore, their medical reports do not qualify as
probative medical evidence, unless such medical reports are countersigned by a physician).
10

20 C.F.R. § 10.606(b)(3); see J.M., Docket No. 09-218 (issued July 24, 2009).

11

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

12

See supra note 9.

13

See J.A., Docket No. 14-1719 (issued December 5, 2014) (material which is duplicative of that already
contained in the case record does not constitute a basis for reopening a case).

4

On appeal appellant maintains he submitted the proper documentation to OWCP. As
explained, the evidence submitted by appellant is insufficient
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a medical
condition causally related to his employment. The Board also finds that OWCP properly denied
appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the March 9 and January 12, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: October 8, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

5

